DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 6, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Murakami et al (US Publication 20080051495).
a.	As to claims 1, 13 and 20, Murakami discloses a flame resistance resin composition that can be used as a decorative laminate.  The composition can be selected from a thermoplastic resin such as polypropylene or polyethylene or polyester and comprise a metal phosphinate compound as the phosphor compound (paragraph 78).  It should be noted that only one thermoplastic layer is required to meet the claims.
It would have been obvious to one of ordinary skill in the art to have chosen a thermoplastic resin such as polypropylene or polyethylene or a polyester with a metal phosphinate flame retardant as it would have been obvious to one of ordinary skill in the art to select any material of the disclosed list of materials including the instantly claimed material disclosed in the prior art reference as it these are all suitable materials for the flame-resistant film.
	
	b.	As to claims 2 and 3, the flame retardant composition can comprise .1 to 200 parts by weight of flame retardant to 100 parts by weight of resin component (paragraph 123).
It would have been obvious to one of ordinary skill in the art to have modified Murakami and had the flame retardant be at least 14 mass% or more based on 100 mass% of resin as it overlaps in scope and would be a suitable amount of flame retardant to provide the desired result.  It has been held that “[i]n the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists.” Please see MPEP 2144.05, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); and /n re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

c.	As to claims 5 and 6, the composition can comprise an inorganic filler that is coated wit an organic or inorganic substance (paragraph 130).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Murakami et al (US Publication 20080051495) in view of Funkunaga (JP 2004323692) which has been machine translated.
a.	Murakami renders obvious claim 1 for the reasons noted above, however is silent to the 	thermoplastic resin containing a nor-type hindered amine compound.
b.	Funkunaga discloses a flame retardant polyolefin resin composition comprising a nor type hindered amine with a phosphorus flame retardant.
c.	It would have been obvious to one of ordinary skill in the art to have modified Murakami and added a NOR type hindered amine to the composition as it would provide for improved weather resistance and flame resistance (paragraph 20 Funkunaga).

Claims 7-10, 12, 14-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Murakami et al (US Publication 20080051495) in view of Takemoto et al (JP 2012224091) which has been machine translated.
a.	As to claims 7 and 14, Murakami et al renders claim 1 obvious for the reasons noted above, however is silent the specific structure of the decorative laminate.
b.	Takemoto discloses a base film 2 comprising a thermoplastic polyolefin resin with a flame retardant, a pattern layer and a transparent resin layer.  The second thermoplastic resin sheet 22 (base layer), pattern 8 and first thermoplastic layer 21 (transparent resin layer).
c.	It would have been obvious to one of ordinary skill in the art to have modified Takemoto and used the resin layer of Murakami as the first and/or second transparent resin layer as it would be a suitable alternative and provide the same function.  See MPEP 2144.06. 
Alternatively it would have been obvious to have modified Takemoto and used the flame retardant material of Murakami within the resin layers as it would be a suitable flame retardant used within decorative sheets.

d.	As to claims 8-10 and 15-17, Takemoto discloses a curable resin layer 3 (surface protecting layer) as the outermost layer. 

e.	As to claims 12 and 19, Takemoto discloses that the thermoplastic layer (transparent resin layer) can have an embossed shape.

Claims 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Murakami et al (US Publication 20080051495) and Takemoto et al (JP 2012224091) which has been machine translated in view of Kamiyama (US Publication 20070141328).
a.	Murakami and Takemoto render obvious claim 8 and 9 for the reasons noted above, however is silent to the surface protecting layer comprising the metal phosphinate flame retardant.
b.	Kamiyama discloses a surface protective layer comprising a flame retardant
c.	It would have been obvious to one of ordinary skill in the art to have modified Takemoto and used a flame retardant within the surface protective layer specifically the flame retardant as it would provide enhance fire protection as well as it would be a suitable alternative to use the flame retardant of Murakami.

Conclusion








Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M POLLEY whose telephone number is (571)270-5734. The examiner can normally be reached Monday through Friday from 8am till 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 5712721291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER M POLLEY/Primary Examiner, Art Unit 1785